DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 8 June 2021 has been entered. Claims 1-2 and 6-11 are pending in the application.  Claims 3-5 are canceled from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9,939,061) in view of Krech (U.S. Patent Publication 2016/0319812), in further view of Wiechers (U.S. Patent 6,619,316), in further view of Tsuruoka (U.S. Patent 9,884,613).
Regarding claim 1, Kobayashi discloses an on pressure control device, comprising:

a body part having a second oil passage L2 inside and having a second recess (at P3) communicating with the second oil passage from a second opening P3 on an outer surface; and
a valve member 33B having a columnar shape,
wherein the first oil passage and the second oil passage are respectively located on two sides of the valve member along the longitudinal direction of the valve member,
wherein the body part is arranged such that the first opening and the second opening are opposed to each other and the valve member is housed in a housing space 51a formed by the first recess and the second recess,
wherein the valve member comprises:
a cylindrical sleeve 52 comprising a first end part (bottom of 52) which is an end part having a third opening (space accommodating 55b in FIG. 3) communicating with the first oil passage, a second end part (top of 52) which is an end part having a fourth opening (space accommodating 59) communicating with the second oil passage opposite to the first end part in the longitudinal direction of the valve member, and a hollow part (space accommodating 55) between the first end part and the second end part;
a valve body 59 arranged in the hollow part on a side of the second end part to open and close a third oil passage forming the hollow part on the side of the second end part;
a movable member 55 arranged in the hollow part on a side of the first end part and housed to be movable along the hollow part, and having a pressure receiving surface (bottom of 55) on the side of the first end part to receive an oil pressure from the first oil passage and having a contact part or contact portion (top of 55c) on the side of the second end part to contact the valve body according to the oil pressure on the pressure receiving surface (FIG. 3; Col. 5 line 4-63).

a detent member arranged between the valve body and the second end part and above the valve body when the valve body pushed up by a contact portion of the movable member to limit movement of the valve body towards the side of the second end part within a predetermined range until an apex of the valve body contacts a front surface of the detent member,
wherein a circumferential wall of the cylindrical sleeve is provided with two holes, and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the cylindrical sleeve,
wherein the detent member is smaller than or equal to an outer diameter of the cylindrical sleeve of the valve member.
However, Krech teaches breaking the body into a first body part 30 and a second body part 28 (FIG. 3A; Paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by making the body out of two separate parts, as taught by Krech, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and for the purpose of simplifying the manufacture and assembly process.
Additionally, Wiechers teaches a detent member 80 arranged between the valve body 74 and the second end part (at pump tube 62) to limit movement of the valve body towards the side of the second end part within a predetermined range,
wherein a circumferential wall of the cylindrical sleeve 79 is provided with two holes 81, and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the valve body created by the circumferential wall,

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by adding a detent member above the valve body (Kobayashi 59) when the valve body is pushed by the contact portion (Kobayashi top of 55c) such that the apex of the valve body (Kobayashi 59) contacts a front surface of said detent member, wherein the circumferential wall of the cylindrical sleeve is provided with two holes, and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the cylindrical sleeve, wherein the detent member is smaller than or equal to an outer diameter of the cylindrical sleeve and greater than an inner diameter of the cylinder sleeve, as taught by Wiechers, above the ball 59 of Kobayashi, for the purpose of preventing the valve member from contacting the body part thus preventing wear to the body.
Additionally, Tsuruoka teaches the second oil passage 13a is located along a central axis in the longitudinal direction of the valve member and a detent member 28 arranged between the valve body 29 and the second end part (top part of housing 3 above 28) and above the valve body pushed up by the movable member 32 to limit movement of the valve body towards the side of the second end part within a predetermined range (FIG. 2-5; Col. 4 line 25-36, Col. 6 line 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by relocating the second oil passage along the central axis in the longitudinal direction of the valve member, as taught by Tsuruoka, since it has been held that mere relocation of an element would not have modified the operation of the device.
The detent member taught by Wiechers functions in the same manner as the detent member taught by Tsuruoka.  The movable member of Tsuruoka functions to move the valve body to the upper limit allowed by the detent member.  The detent member of Wiechers also prevents the valve body from moving beyond a desired position.  Accordingly, by modifying Kobayashi such that the detent 
Regarding claim 2, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the detent member is mounted to the cylindrical sleeve (Wiechers 79) so as to overlap with the valve body when the valve member is viewed in a direction from the second end part to the first end part (Wiechers from top to the bottom in FIG. 1 orientation) (Wiechers FIG. 1).
Regarding claim 6, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches a columnar pin is rotatably supported by the circumferential wall of the cylindrical sleeve (Wiechers FIG. 1).
Regarding claim 7, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the detent member has a flat surface (insomuch as a pin has a flat surface, the pin of Wiechers too has a flat surface when taking a planar section created by a tangential plane bisecting the bottom of the pin) opposed to the valve body (Wiechers FIG. 1).
Regarding claim 8, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Kobayashi further teaches the detent member has a flat surface (insomuch as a pin has a flat surface, the pin of Wiechers too has a flat surface when taking a planar section created by a tangential plane bisecting the top of the pin) opposed to the valve body (Wiechers FIG. 1).

Kobayashi further teaches the detent member has a flat surface (insomuch as a pin has a flat surface, the pin of Wiechers too has a flat surface when taking a planar section created by a tangential plane bisecting the bottom of the pin) opposed to the valve body (Wiechers FIG. 1).
Regarding claim 10, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the second oil passage is located along a central axis in the longitudinal direction of the valve member (Tsuruoka FIG. 2, 3).
Kobayashi is silent regarding the first oil passage is located along a central axis in the longitudinal direction of the valve member.
However, Wiechers teaches the first oil passage (two ends of sleeve 69) are located along a central axis in the longitudinal direction of the valve member (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by locating the first and second oil passages along the central axis in the longitudinal direction of the valve member, as taught by Wiechers, since it has been held that mere relocation of an element would not have modified the operation of the device.
Regarding claim 11, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches an inner diameter of the second oil passage is smaller than a diameter of the valve body (FIG. 3).



Response to Arguments
Applicant’s arguments, see pages 7-9 of applicant’s response, filed 8 June 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9,939,061) in view of Krech (U.S. Patent Publication 2016/0319812), in further view of Regnault (U.S. Patent 3,816,982), in further view of Tsuruoka (U.S. Patent 9,884,613), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9,939,061) in view of Krech (U.S. Patent Publication 2016/0319812), in further view of Wiechers (U.S. Patent 6,619,316), in further view of Tsuruoka (U.S. Patent 9,884,613).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753